07/19/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0215



                            No. DA 21-0215

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

BRUCE ALAN GARAY,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until August 18, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   July 19 2021